Citation Nr: 1004324	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  02-01 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to service connection for a claimed lumbar 
spine disorder.  

3.  Entitlement to service connection for a claimed thoracic 
spine disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1981 to April 1988, 
June 1989 to October 1989, and from July 1993 to January 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from April 1998 and October 2003 rating decisions of the RO.  

The procedural history of this case requires some 
discussion.  The RO issued a rating decision in April 1998, 
and the Veteran filed a Notice of Disagreement in May 1998.  
In turn, the RO issued a Statement of the Case in September 
1998.  Under stated regulations, the Veteran should have 
perfected her appeal by April 1999.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302.  

Generally, when an appeal is not timely filed, RO 
determinations become final, and the claim cannot be 
reopened absent the submission of sufficient new and 
material evidence.  38 C.F.R. §§ 3.156, 20.1103.  

In August 1999, however, the RO wrote to inform the Veteran 
that it was still processing her application for 
compensation.  In September 1999, the Veteran submitted 
additional medical evidence.  

In January 2002, the RO issued a Supplemental Statement of 
the Case.  In March 2002, the Veteran asked for additional 
time in which to file a Substantive Appeal. Her Substantive 
Appeal was received in March 2002.  Another Supplemental 
Statement of the Case was issued in March 2004.  

The Veteran did not comply with time limitations for 
perfecting an appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  However, the ambiguity of the RO's actions in 
continuing to process the Veteran's claim have reasonably 
led the Veteran to believe that her claim was still in 
appellate status.  

Thus, because the Veterans' benefits system is both 
"paternalistic" and "uniquely pro-claimant," the Board 
reviewed the Veteran's claim in September 2005 despite the 
obvious procedural defects.  See Jaquay v. Principi, 304 
F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 
(Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  

By an October 2003 rating decision, the RO granted increased 
ratings (30 percent effective on September 30, 1997 and 60 
percent effective on July 8, 2000) for paramyotonia 
congenita with a possible history of cerebrovascular 
accident.  

The RO also granted a total rating based on individual 
unemployability due to service-connected disability, 
effective on July 8, 2000.  

In connection with this appeal, the Veteran requested a 
personal hearing before a Veterans Law Judge in Washington, 
D.C.  She withdrew her hearing request in January 2005.  

In September 2005, the Board remanded the issues of an 
initial evaluation in excess of 60 percent for the service-
connected paramyotonia congenita with a possible history of 
a cerebrovascular accident and service connection for 
headaches, a cervical spine disorder, a thoracic spine 
disorder and a lumbar spine disorder.  

In June 2008, the Board issued a decision denying a higher 
rating for paramyotonia congenital with a possible history 
of cerebrovascular accident.  The service connection issues 
were remanded again because the Board found inadequate 
compliance with its September 2005 remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In April 2009, the RO granted service connection for 
migraine, also claimed as headaches, effective on September 
30, 1997.  This represents a full grant of benefits on that 
issue.  Therefore, it is no longer on appeal before the 
Board.  




FINDINGS OF FACT

1.  The currently demonstrated cervical spine degenerative 
disc disease with fusion is not shown to be the result of an 
automobile accident or other event of the Veteran's periods 
of active service or to have been caused or aggravated by 
the service-connected paramyotonia congenita with a possible 
history of a cerebrovascular accident.  

2. The currently demonstrated thoracolumbar spine 
degenerative disc and joint disease is not shown to be the 
result of an automobile accident or other event of the 
Veteran's periods of active service or to have been caused 
or aggravated by the service-connected paramyotonia 
congenita with a possible history of a cerebrovascular 
accident  


CONCLUSION OF LAW

The Veteran's spine disability manifested by cervical 
degenerative disc changes and thoracolumbar disc and joint 
changes is not due to disease or injury that was incurred in 
or aggravated by active service; no may arthritis be 
presumed to have been incurred therein; nor is any 
proximately due to or the result of the service-connected 
paramyotonia congenita with a possible history of a 
cerebrovascular accident.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that disability of the cervical, 
thoracic, and lumbar spine resulted from a November 1986 car 
accident while the Veteran was serving on active duty in 
Italy.  Additionally, she asserts that the car accident 
injuries were aggravated by fulfilling her duties as a 
command physical fitness coordinator.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection also may be granted for disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition.  See 38 C.F.R. § 3.310(a); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The Veteran's service treatment records contain notes 
regarding back and neck injuries.  In March 1983, the 
Veteran injured her back while lifting her baby out of a 
playpen.  She was diagnosed with torticollis and back 
strain.  A cervical collar was issued, and the Veteran was 
restricted from all lifting.  

In November 1986, the Veteran was in a car accident when her 
car hit a parked truck.  She complained of having a 
headache.  Her neck was normal on examination, which 
included a normal X-ray study of the cervical spine.  

In 1988, during service, the Veteran pulled a muscle in her 
lower back while getting up.  She was diagnosed with muscle 
strain.  

A September 1992 examination indicated that the Veteran 
injured her back and neck the previous year.  She was 
reported to have stiffness but full range of motion.  

The Veteran underwent a VA examination in December 1997.  
The examiner noted that no disability of the cervical, 
thoracic or lumbar portions of the spine could be found.  
The Veteran had a normal examination and normal X-ray 
studies.  

The Veteran was afforded another VA examination in January 
2006.  With respect to the Veteran's spine, the VA 
examination appears to comment on only the Veteran's 
cervical and lumbar spine.  The Veteran was noted to have 
had fusion surgery of the cervical spine.  

The Veteran was noted to have been in several motor vehicle 
accidents.  No specific diagnosis was indicated and no 
medical opinion was offered as the examiner stated that "[he 
could] not resolve this issue without resorting to mere 
speculation."  

The examiner indicated that it was impossible to separate 
out the symptoms as to onset of the problem and stated that 
this was separate and apart from the service-connected 
paramyotonia congenita.  

With respect to the lumbar spine, the examiner indicated a 
diagnosis of lumbar strain, but no medical opinion was 
offered.  The examiner did, however, note that the date of 
onset was 1986 and that the initial manifestations started 
with the first car accident when the Veteran was stationed 
in Italy.  

No evaluation of the Veteran's thoracic spine was 
undertaken, and no opinion was offered regarding whether any 
symptomatology associated with the spine was part of her 
service-connected paramyotonia congenita with a probable 
history of a cerebrovascular accident.  

Based on the foregoing, the Board's January 2008 remand 
found the January 2006 examination to be incomplete and 
concluded that another VA examination was necessary.  

The subsequent VA examination occurred in October 2008.  The 
examiner diagnosed degenerative disc disease (DDD) of the 
cervical spine with fusion and radicular symptoms of both 
upper and lower extremities.  She also diagnosed DDD and 
degenerative joint disease (DJD) of the lumbar spine with 
radiculopathy of the right lower extremity.  There was no 
diagnosis noted for the thoracic spine.  

Although there was no diagnosis regarding the thoracic 
spine, the October 2008 VA examiner did cite a private 
treatment note from December 1996.  A that time, the 
clinician noted a small disc herniation at T5-6 with a 
little distortion of the cord on the right side.  He doubted 
the clinical significance of the abnormality and opined that 
the Veteran's symptoms were not related to it.  

Although the examiner provided the requested medical 
opinions in October 2008, the RO requested clarification.  
In February 2009, the VA examiner submitted her opinions 
with rationale.  

The examiner opined that it was less likely than not that 
the Veteran's DDD of the cervical spine and DDD and DJD of 
the thoracolumbar spine was due to the automobile accident 
or any activity during active military service.  

The VA examiner cited a private treatment note by Dr. Leaton 
from 1996.  The Veteran had reported to Dr. Leaton that her 
symptoms largely resolved about six months after the 1986 
car accident.  

The Veteran had a normal MRI of the cervical spine and DDD 
of the thoracic spine in 1996.  Despite the MRI findings, 
the Veteran was symptomatic with pain.  She subsequently 
developed DDD of the cervical spine, which required surgery 
in 2005.  However, as the VA examiner noted, this was nearly 
20 years after the first car accident in 1986.  

The October 2008 VA examiner also gave an opinion as to 
whether the claimed spinal disorders were related to the 
service-connected paramyotonia congenital with a probable 
history of cerebrovascular accident.  She opined that the 
conditions were not related.  The Veteran's spine disease 
was noted to be a mechanical disorder with neurological 
complications that was not caused by her paramyotonia 
congenital, which was a muscle disorder.  

Because the competent medical evidence does not show that 
the Veteran's current spinal disability is due to an injury 
in service, the claims must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim of service connection for 
hypertension, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in July 2008 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will 
attempt to obtain, and notice of the appropriate disability 
rating and effective date of any grant of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA satisfied its duty to assist by obtaining service 
treatment records, VA treatment records, and private 
treatment records.  Multiple VA examinations were conducted.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a lumbar spine disorder is denied.  

Service connection for a thoracic spine disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


